ORDER
This matter having been duly presented to the Court on the motion of JOSEPH C. LANE of MANASQUAN, who was admitted to the bar of this State in 1992, seeking to stay the effective date of the Order of three-month suspension filed by the Court on May 16, 2014, and effective June 13, 2014;
And good cause appearing;
It is ORDERED that the motion to stay the effective date of the suspension is granted, pending the Court’s consideration of respondent’s petition for review of the decision of the Disciplinary Review Board in DRB 13-264, and until the further Order of the Court; and it is further
ORDERED that JOSEPH C. LANE shall file and serve his petition for review of the Disciplinary Review Board decision in DRB 13-264 within twenty-one days after the filing date of this Order.